Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-11, 15, 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (20090254278).
Regarding claims 1, 8 and 15, Wang discloses a system, method (method and apparatus for generating navigation solutions, Abstract) and non-transitory computer-readable medium with computer code instruction stored (each block in the flowchart or block diagrams may represent a module, segment, or portion of computer usable or readable program code, which comprises one or more executable instructions for implementing the specified function or functions, paragraph 0119) for detecting and mitigating Global Navigation Satellite System (GNSS) spoofing events, comprising:
a processor (integrity monitor in Fig. 4); and 
a memory with computer code instructions stored thereon (memory for data processing system, paragraph 0124), the memory operatively coupled to the processor such that, when executed by the processor, the computer code instructions cause the system to: determine a first 
determine a second vehicle state based on information from an INS with GNSS input (blended GPS and INS 404);
compare the first vehicle state and the second vehicle state (raw global positioning system navigation correction is computed as the difference between the inertial navigation solution and blended global positioning system and the inertial navigation system navigation solution, paragraph 0010);
when a difference between the first vehicle state and the second vehicle state exceeds a predetermined threshold (global positioning system correction is computed by applying a limit on the raw global positioning system navigation correction, paragraph 0010)(a limit is a threshold):
(i)	conclude that GNSS spoofing is present (Monitoring is performed for global positioning system spoofing, paragraph 0012)(low authority global positioning system correction is computed by applying a limit upon the retrieved raw global positioning system navigation correction); 
(ii)	utilize only the first vehicle state as a correct vehicle state (unacceptable error may occur because of global positioning system anomalies, spoofing, meaconing, or other causes.  In these examples, an earth centered initial reference frame is used to store these corrections to allow for the corrections to be undone. Navigation frame to earth centered inertial frame conversion 428 performs a conversion of the raw global positioning system navigation correction into an earth centered inertial reference frame, paragraph 0077-0078).

Regarding claims 3, 10 and 18, Wang discloses further comprising initializing each of the two or more consecutive processing runs with the GNSS input (From point 128 until reaching target 106, missile 102 uses low authority global positioning system aiding to guide missile 102 to target 106, paragraph 0032)(GNSS is initialized if it is not spoofed).
Regarding claims 4, 11, 19, Wang discloses further comprising reevaluating at least one vehicle state processing path, when the difference between the first vehicle state and the second vehicle state exceeds a predetermined threshold, to extricate a GNSS component from the processing path to at least a predetermined amount of time prior to when the GNSS spoofing was concluded to be present (raw global positioning system navigation correction at a specified past time stamp is retrieved, paragraph 0011)( a selected raw global positioning system navigation correction at a past time before the global positioning system spoofing was detected is retrieved, paragraph 0012).
Regarding claim 6, Wang discloses at a vehicle: transmitting (i) the information from the INS without GNSS input, and (ii) the information from the INS with GNSS input, to an off-board control subsystem; 
at the off-board control subsystem: determining the first vehicle state and the second vehicle state; comparing the first vehicle state and the second vehicle state; and when a difference between the first vehicle state and the second vehicle state exceeds a predetermined threshold, determining a result comprising: 
(a)	concluding that GNSS spoofing is present; and
(b)	utilizing only the first vehicle state as a correct vehicle state;  and 
vehicle may use a low authority global positioning system aiding for range safety, paragraph 017)(see rejection of claim 1 for the functions above).


Allowable Subject Matter
Claims 5, 7, 12-14, 16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov